—Determination of respondent Police Commissioner dated October 7, 1997, which dismissed petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beatrice Shainswit, J.], entered August 25, 1998), dismissed, without costs.
There is substantial evidence in the record to support respondent’s determination that petitioner, although duly called upon to do so pursuant to the mandate of Patrol Guide § 118-9, refused to answer questions directly and narrowly relating to his official duties (see, Matter of Tanico v McGuire, 80 AD2d 297, 301), and, under the circumstances presented, the penalty of dismissal was appropriate. Although respondents have conceded that petitioner is entitled to 23 days of back pay, petitioner did not raise the back pay issue at the administrative level (cf., Matter of Chavis v Senkowski, 209 AD2d 765, lv denied 85 NY2d 805), and we therefore decline to address the back pay issue in this proceeding. We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.